 

Case 2:20-cv-16154-CCC-ESK Document1 Filed 11/13/20 Page 1 of 19 PagelD: 1

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY

JOSEPH R. CULVER and KIMBERLY PROCTOR,

nl CIVIL ACTION No.: 20-cv
Plaintiffs,

vs. NOTICE OF REMOVAL

DRAME SAIDOU, ABI BROTHERS, LLC and
JOHN DOES 1-10 (representing presently unknown
individuals, businesses, partnerships, and/or
corporations who owned, operated, maintained,
supervised and/or controlled the vehicle in question or
otherwise employed the defendants),

Defendants.
wae

 

TO: Richard Del Vacchio, Esq.

Del Vacchio O’Hara, P.C.

Feed Mill Station

2™ Floor, Suite E

39 Route 12

Flemington, NJ 08822

PLEASE TAKE NOTICE, that on this date, defendants DRAME SAIDOU and ABI
BROTHERS, LLC by their undersigned counsel, have filed this Notice of Removal pursuant to 28
U.S.C. §1446(a), in the office of the Clerk of the United States District Court for the District of New
Jersey.

1. Plaintiffs JOSEPH R. CULVER and KIMBERLY PROCTOR instituted a lawsuit
against defendants DRAME SAIDOU and ABI BROTHERS, LLC (and fictitious named defendants)
by filing a Complaint and Jury Demand in the Superior Court of the State of New Jersey, Law
Division, Essex County on or about October 6, 2020 as a result of an alleged accident which
occurred on or about November 20, 2018. A copy of the Complaint is annexed hereto as Ex A.

2. Upon information and belief, the Summons and Complaint were not received by
DRAME SAIDOU to date.

oF The Summons and Complaint were received by ABI BROTHERS, LLC on or about
October 14, 2020.

4, There have been no other proceedings in this action.

5. According to the plaintiffs’ complaint (Ex. A), the plaintiffs purport to be citizens and

 
 

Case 2:20-cv-16154-CCC-ESK Document1 Filed 11/13/20 Page 2 of 19 PagelD: 2

residents of the State of Connecticut, residing in the Norwich, and County of New London.

6. Defendant ABI BROTHERS, LLC is a corporation incorporated in the State of
Minnesota and maintains its principal place of business in the State of Minnesota.

7. Defendant DRAME SAIDOU is a resident of the State of North Dakota, residing in
the City of Fargo.

8. In the First Count, 4" paragraph and Second Count, 8" paragraph of the plaintiffs
Complaint, it is alleged that as a result of the accident which forms the basis of the Complaint,
plaintiff JOSEPH R. CULVER was caused to sustain injuries; was caused to suffer great pain and
anguish and will in the future be caused to suffer pain and anguish; was caused to lose time from his
employment and will in the future be caused to lose time from his employment; was caused to incur
medical expenses; and was caused to suffer severe, serious and permanent injuries. Ex. A.

9. On October 16, 2020, the defendants served a request for a written Statement of
Damages claimed on the plaintiffs counsel. Ex. B.

10. On October 30, 2020, the plaintiffs responded to the demand for Statement of
Damages indicating damages in the amount of $750,000. Ex. C.

11. Based upon the language set forth in the plaintiffs’ Complaint and the plaintiffs’
response to the defendants’ request for a written Statement of Damages , the matter in controversy
exceeds $75,000, exclusive of interest and costs. Please see Ex. A.

12, Jurisdiction over the subject matter of this action is conferred on this Court by 28
U.S.C. §1441(a).

13, Jurisdiction in this Court is proper pursuant to 28 U.S.C. §1332 and 28 U.S.C. §1441
in that the parties are of complete diversity of citizenship, the amount in controversy exceeds
$75,000 exclusive of interest and costs.

14. This Notice is filed with this Court within 30 days of defendants’ receipt “through
service or otherwise, of a copy of the initial pleading setting forth the claim for relief upon which
such action or proceeding is based,” as provided by 28 USC §1446(b).

PLEASE TAKE FURTHER NOTICE, that the defendants, upon filing the Notice of

Removal in the office of the Clerk of the United States District Court for the District of New Jersey,

 
 

Case 2:20-cv-16154-CCC-ESK Document1 Filed 11/13/20 Page 3 of 19 PagelD: 3

have also filed copies of the Notice with the Clerk of the Superior Court of New Jersey, Law
Division, Essex County Courthouse, 50 W Market St, Newark, NJ 07102, to effect removal of this
action to the United States District Court pursuant to 28 U.S.C. §1446(b).
Dated: November 13, 2020
LAW OFFICES OF LORNE M. REITER, LLC
Attorneys for defendants
DRAME SAIDOU and ABI BROTHERS, LLC
124 First Avenue
Atlantic Highlands, New Jersey 07716

Lorne M. Reiter
BY:

 

LORNE M. REITER

 
Case 2:20-cv-16154-CCC-ESK Document1 Filed 11/13/20 Page 4 of 19 PagelD: 4

EX. A
Case EXE V0dbEsH20C tobe So2P PSU TFB PG AH Adt13h8%D: ea ROl AB reee!D: 5

DEL VACCHIO O’HARA, P.C.
Richard Del Vacchio, Esq.
Bar I.D.#: 030511993
Feed Mill Station

2 Floor, Suite E

39 Route 12

Flemington, NU 08822
(908) 782-4422

Attorneys for Plaintiffs

 

JOSEPH R. CULVER and
KIMBERLY PROCTOR, H/W

Plaintiffs
vs.

DRAME SAIDOU,

ABI BROTHERS LLC

and JOHN DOES 1-10
(representing presently
unknown individuals,
businesses, partnerships,
and/or corporations who
owned, operated, maintained,
supervised and/or controlled
the vehicle in question or
otherwise employed the
defendants),

Defendants

 

Plaintiffs, Joseph R.

SUPERIOR COURT OF NEW JERSEY

LAW DIVISION —- ESSEX COUNTY
DOCKET NO.

Civil Action

COMPLAINT, JURY DEMAND,

: DESIGNATION OF TRIAL COUNSEL,

CERTIFICATION, DEMAND FOR

: DISCOVERY OF INSURANCE

COVERAGE, DEMAND FOR

: ANSWERS TO INTERROGATORIES
: AND REQUEST FOR PRODUCTION

OF DOCUMENTS

and Kimberly Proctor, h/w,

residing at 33 4th Street, Norwich, State of Connecticut, by way of

Complaint against the defendants says:

FIRST COUNT

1. On or about November 20,

2018, the plaintiff, Joseph R.

Culver was the operator of a commercial vehicle which was traveling

at or near 20 Theordore West,

of his employment

Jersey City New Jersey in the course
Case 2:29 RVoR6AESAEC TORS Kos OSAP REUSE JHA DA eIBGrsl ABPaAWEID: 6

2. At the time and place aforesaid, defendant, Saidou Drame
was the operator of a commercial vehicle as agent, owner, employee
and/or servant, of the vehicle owned by defendant ABI Brothers LLC
was so negligently driven as to cause same to strike plaintiff's
vehicle, causing the plaintiff injury.

3. At the same time and place aforesaid, defendant ABI
Brothers LLC is the employer of defendant operator, Saidou Drame.

4. As a direct and proximate result of the negligence of the
defendants in the manner in which they owned, operated, maintained,
controlled and supervised their motor vehicle, a collision occurred
and the plaintiff was caused to sustain injuries; was caused to
suffer great pain and anguish and will in the future be caused to
suffer pain and anguish; was caused to lose time from his employment
and will in the future be caused to lose time from his employment;
was caused to incur medical expenses; was caused to suffer severe,
serious and permanent injuries.

WHEREFORE, plaintiff, Joseph R. Culver hereby demands judgment
against the defendants, Saidou Drame and ABI Brothers LLC for
damages, interest, costs of suit and attorney fees.

SECOND COUNT

5. Plaintiff hereby repeats and incorporates each and every
allegation of the prior Count as if same were fully set forth herein
at length.

6. At the time and place aforesaid, the defendants, John

Does 1-10, (representing presently unidentified individuals,
Case 222% WvneBdS3zeC fobGibo2b PSs4P BM PG Mest 141atR ID: eaeadobl Aearswe!D: 7

businesses and/or corporations who owned, operated, maintained,
supervised and/or controlled the vehicles in question or otherwise
employed the defendant), were traveling at or near 20 Theodore Drive
West, Jersey City, New Jersey.

7. At the time and place aforesaid, the defendants, John
Does 1-10, negligently and/or carelessly operated their commercial
vehicle and as a direct result of their negligence, caused it to
strike the plaintiff's vehicle causing severe personal injuries.

8. As a direct and proximate result of the negligence of the
defendants in the manner in which they owned, operated, maintained,
controlled and supervised their commercial vehicle, a collision
occurred and the plaintiff was caused to sustain injuries; was
caused to suffer great pain and anguish and will in the future be
caused to suffer pain and anguish; was caused to lose time from his
employment and will in the future be caused to lose time from his
employment; was caused to incur medical expenses; was caused to
suffer severe, serious and permanent injuries.

WHEREFORE, plaintiff, Joseph R. Culver, hereby demands judgment
against the defendants, John Does 1-10, for damages, interest, costs
of suit and attorney fees.

THIRD COUNT

or. Plaintiff hereby repeats and incorporates each and every

allegation of the prior Counts as if same were fully set forth

herein at length.
_ CASE ARK CVonBeEs totale So2P PSAP PM PUES tothe: Le ad6l reBreBe!D: ©

9. The plaintiff alleges there was a breach of Motor Vehicle
Statutes and other regulations and that constitutes a Statutory
Tort.

WHEREFORE, plaintiff, Joseph R. Culver, hereby demands judgment
against the defendants, Saidou Drame, ABI Brothers LLC and John Does
1-10, for damages, interest, costs of suit and attorney fees.

FOURTH COUNT

10. Plaintiff, Kimberly Proctor, h/w, hereby repeats and
incorporates each and every allegation of the prior Counts as though
same were fully set forth herein at length.

11. At the time of the accident and down to the present,
plaintiff, Kimberly Proctor was the spouse of plaintiff, Joseph R.
Culver, and as such was entitled to his love, services and consortium
all of which she has been deprived of due to the negligence of the
defendants.

WHEREFORE, plaintiff, Kimberly Proctor, demands judgment
against the defendants, Saidou Drame, ABI Brothers LLC and John Does
1-10, for damages, interest, costs of suit and attorney fees,

JURY DEMAND

Plaintiffs, pursuant R. 4:35-1, demand a trial by jury of not
less than six (6) as to all issues.

DESIGNATION OF TRIAL COUNSEL

Plaintiffs hereby designates Richard Del Vacchio, Esq. as Trial
counsel in the above matter for the firm of Del Vacchio O’ Hara,

P.C., pursuant to R. 4:25-4.
Case 2ek-cvebbdsszeC HbGho2PPoume pi Phket 1d-438heGv:Rewehal AerseelD: 9

CERTIFICATION PURSUANT R. 4:5-1

 

I hereby certify that this matter is not the subject matter of
any other suit, pending or contemplated, in any other court or
arbitration proceedings.

DEMAND FOR DISCOVERY OF INSURANCE COVERAGE

Pursuant to R. 4:10-2(b), demand is hereby made that defendants
disclose to plaintiffs’ attorneys whether there are any insurance
agreements or policies under which any person or firm carrying on
an insurance business may be liable to satisfy part of all of a
judgment and provide plaintiff’s attorneys with true copies of such
insurance agreements or policies including, but not limited to, any
and all declaration sheets. This demand shall be deemed to include
and cover not only primary coverage but also any and all excess,
catastrophe and umbrella policies.

DEMAND FOR ANSWERS TO INTERROGATORIES

In accordance with R. 4:17-1(b) (ii), demand is hereby made for
defendants to answer Form C and C(1) Uniform Interrogatories and
the attached supplemental interrogatories within sixty (60) days.

REQUEST FOR PRODUCTION OF DOCUMENTS

Pursuant to R. 4:18-1, the plaintiffs hereby demand that the
defendants produce the following documentation within thirty (30)
days as prescribed by the Rules of Court. Additionally, please be
advised that the following requests are ongoing and continuing in

nature and the defendants are therefore required to continuously
Case 2: 2S RV-266853 26 TES 20 RPT DE bi PYS HEAR I: POY ARGl ABTHAIE!D: 10

update their responses thereto as new information or documentation
comes into existence.

1. The amounts of any and all insurance coverage covering
the defendant, including but not limited to, primary insurance
policies, secondary insurance policies and/or umbrella insurance
policies. For each such policy of insurance, supply a copy of the
declaration page therefrom.

2. Answers to Form C and C(1) Uniform Interrogatories and
the attached supplemental interrogatories within sixty (60) days.

3. Copies of any and all documentation or reports, including
but not limited to, police reports, accident reports and/or incident
reports concerning the happening of the incident in question or any
subsequent investigation of same.

4. Copies or duplicates of any and all photographs, motion
pictures, videotapes, films, drawings, diagrams, sketches or other
reproductions, descriptions or accounts concerning the individuals
involved in the incident in question, the property damage sustained,

the accident scene, or anything else relevant to the incident in

question.
5. Copies of any and all signed or unsigned statements,
documents, communications, and/or transmissions, whether in

writing, made orally or otherwise recorded by any mechanical or
electronic means, made by any party to this action, any witness, or

any other individual, businesses, corporation, investigative
CASE 2:2 LY bBGESE OB 20 HYD Poh BY Horton 1D? Pe YAOI 7eR7H49e |: 14

authority or other entity concerning anything relevant to the
incident in question.

6. Copies of any and all documentation, including but not
limited to, any contracts between the owner of the property or
product involved in the incident in question and any of the parties
involved in this matter.

7. Copies of any and all contracts between any of the parties
involved in the incident in question.

8. Copies of any and all documentation concerning any lease
agreements between the lessor(s) and the lessee(s) concerning the
property and/or incident in question.

9. Copies of any and all documentation, including but not
limited to, safety manuals, statutes, rules, regulations, books,
and/or industry standards which refer to, reflect or otherwise
relate to the incident in question or any potential defense to the
action in question.

10. Copies of any and all permits applied for by the parties
to the action in question concerning either the product in question,
the accident scene, or anything else relevant to the happening of
the accident in question.

11. Copies of any and all permits received by the parties to
the action in question concerning either the product in question,
the accident scene, or anything else relevant to the happening of

the accident in question.
Case 2:20:gy-28654sG6 CSUR TURAMEM PUaHt WAAR RAGA Sere APagElD: 12

12. Copies of any and all discovery received from any other
parties to the action in question.

13. Copies of any and all reports on the plaintiff received
by the defendants, or any other party to this suit, from either the
Central Index Bureau (C.1.B.) or from any other source.

14. Copies of any and all reports and/or other investigations
performed by 0O.S.H.A. or any other investigative authority.

15. Copies of any and all medical information and/or
documentation concerning the plaintiff in this matter whether it
concerns any medical condition or treatment which took place before,
during or after the time of the incident in question.

16. Copies of any and all records of any type subpoenaed by
the defendant or received from any other source concerning the
plaintiff or the incident in question.

17. A list of employees present at the job site or accident
site, their names, addresses and job titles.

DEL VACCHIO O’ HARA, P.C.
Attorneys for Plaintiff

By:

 

RICHARD DET VACCHIO, ESQ.

Dated: lO/G[20
Case 2:20-cv-16154-CCC-ESK Document1 Filed 11/13/20 Page 13 of 19 PagelD: 13

EX. B
Case 2:20-Cv-16154-COC Fake parument orutsd ParTAL phage 14 of 19 PagelD: 14

124 FIRST AVENUE
ATLANTIC HIGHLANDS, NEW JERSEY 07716

LORNE M. REITER *

LAURA C. JOHNSON +
VANESSA L. KOPPEL *
SHARON B. MORELAND #

* ADMITTED NEW YORK & NEW JERSEY
+ ADMITTED NEW JERSEY & COLORADO

 

TEL. (732) 747-9555
FAX (732) 626-6800

NEW YORK OFFICE

14 WALL STREET, 20TH FLOOR
NEW YORK, NY 10005
(212) 222-0955
(212) 202-4784 FAX

lreiter(@lreiterlaw.com

 

*“ ADMITTED NEW JERSEY
# ADMITTED NEW YORK, NEW JERSEY &
MASSACHUSETTS

October 16, 2020

carol(@domlawfirm.com

Richard Del Vacchio, Esq.
Del Vacchio O’Harra, P.C.
Feed Mill Station

2™ Floor, Suite E

39 Route 12

Flemington, NJ 08822

Re: Joseph R. Culver and Kimberly Proctor v. Drame Saidou and Abi Brothers, LLC
Our File Number: 001-0769-JCJ
Date of Loss: November 20, 2018
Dear Mr. Del Vacchio:

Our firm represents defendants Drame Saidou and Abi Brothers, LLC with respect to the
above-captioned matter.

We hereby demand that plaintiff serve upon us, within five (5) days from the date of service
hereof, a written Statement of Damages claimed, pursuant to Rule 4:5-2.

Very truly yours,

si Lowne WM. Reiter

LORNE M. REITER
LMR:Ims
Case 2:20-cv-16154-CCC-ESK Document1 Filed 11/13/20 Page 15 of 19 PagelD: 15

EX. C
OcT-3ccCarmm APOr¥rLAL5S4-CCC-ESK Document1 Filed 11/13/20: Ragesddiot 19 Pagethiel 6-2

Del Vacchio O’Hara, PC.

ATTORNEYS AT LAW

Feed Mill Station
39 Rt 12, Moor 2, Suite E
Vemington, NJ 08822
‘Tel: (908) 782-4422, Fax: (908) 782-4423

Richard (el Vecchio

Certified by the Snpreme Conrt

of New Jersey ava Civil Trial Attorney 7
October 30, 2020

Patrick CLC’ Hara, fr
Admutted in NJ and PA

via FACSIMILE: 732-626-6800

Lorne M. Reiter, Esquire
Law Offices of Lorne M. Reiter, LLC

124 First Avenue
Atlantic Highlands, NJ 07716

Re: Culver, et al. v. Saidou, et al.
Docket No.: ESX-L-006653-20

Dear Mr. Reiter:

Enclosed please find Plaintiffs’ Statement for Damages in
response to your request for same, which was received by my office

on October 28, 2020.

I look forward to hearing from you on this matter.

Thank you for your attention and cooperation.

 

RDV: cms
Enclosure

Lax LL #XX-XXXXXXX www DelVacchioOHaracom
ocT-3A-a8e@ 4:27Qy¥;49154-CCC-ESK Document1 Filed 11/13/20,: Ragedataf 19 PagethyelZ-2

DEL VACCHIO O/HARA, P.C.
Richard Del Vacehio, Esq.
Bar I.D.#: 030511993
Feed Mill Station

2% Ploor, Suite E

39 Route 12

Flemington, NJ 08822
(908) 78244422

Attorneys for Plaintiffs

 

JOSEPH R. CULVER and : SUPERIOR COURT OF NEW JERSEY

KIMBERLY PROCTOR, H/W
LAW DIVISION - ESSEX COUNTY

Plaintiffs : DOCKET NO,
vs. : Civil Action
DRAME SAIDOU,

ABI BROTHERS LLC :
and JOHN DOES 1-10 : PLAINTIFFS' RESPONSE TO

«8 of

{representing presently : DEMANDS FOR STATEMENT OF

unknown individuals, : DAMAGES
businesses, partnerships, :

and/or corporations who ;

owned, operated, maintained,

supervised and/or controlled :

the vehicle in question or

otherwise employed the i
defendants),

Defendants

 

Plaintiffs hereby respond to defendants' Demands for Statement
of Damages as follows:

Plainliffs' demand for damages is $750,000.00.

RICHARD BEL-VACCHIO, ESQ. )

  

DATE:

10 3020
 

Case 2:20-cv-16154-CCC-ESK Document1 Filed 11/13/20 Page 18 of 19 PagelD: 18

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY

JOSEPH R. CULVER and KIMBERLY PROCTOR

mW, CIVIL ACTION No.: 20-cv
Plaintiffs,

VS.

CERTIFICATION OF SERVICE
DRAME SAIDOU, ABI BROTHERS, LLC and
JOHN DOES 1-10 (representing presently unknown
individuals, businesses, partnerships, and/or
corporations who owned, operated, maintained,
supervised and/or controlled the vehicle in question or
otherwise employed the defendants),

Defendants.
x

 

LORNE M. REITER, ESQ. certifies as follows:

1. Iam an attorney duly admitted to practice before this Honorable Court, and I hereby
affirm the truth of the following statements under the penalty of perjury.

2. I am a member with the law firm of LAW OFFICES OF LORNE M. REITER, LLC,
attorneys for the defendants DRAME SAIDOU and ABI BROTHERS, LLC and, as such, I am fully
familiar with the facts set forth herein.

a On this date, I served a copy of the within Notice of Removal upon the plaintiffs in
this action by mailing same via First Class Mail from 124 First Avenue, Atlantic Highlands, New
Jersey 07716 addressed to the plaintiffs’ attorney, Richard Del Vacchio, Esq., Del Vacchio O’ Hara,
P.C., Feed Mill Station, 2" Floor, Suite E, 39 Route 12, Flemington, NJ 08822 and via e-mail
through e-filing on the New Jersey State Court website.

4. Further, on this date, I caused a copy of the Notice of Removal to be filed with the
Clerk of the Superior Court of New Jersey, Law Division, Essex County, 50 W Market St, Newark,
NJ 07102.

5. Pursuant to 28 U.S.C. §1746, I affirm under penalty of perjury that the foregoing is
true and correct.

Dated: November 13, 2020
LAW OFFICES OF LORNE M. REITER, LLC

Attorneys for defendants
DRAME SAIDOU and ABI BROTHERS, LLC

 
 

Case 2:20-cv-16154-CCC-ESK Document1 Filed 11/13/20 Page 19 of 19 PagelD: 19

124 First Avenue
Atjantic Highlands, New Jersey 07716
Larne M. Reiter

 

|
NE M. REITER

 
